Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's "Response to Non-Final Office Action Dated October 7, 2020" filed on
January 5, 2021 has been considered.
Claims 1-20 are amended.
Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement
The Information Disclosure Statement filed on 11/17/20 has been considered. Initialed copies of the Form 1449s are enclosed herewith.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 8, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable
over Madisetti (US 2019/0081789, hereafter "Madisetti") and Cyr et al. (US 2019/0108071,
hereafter "Cyr").
Re. Claim 1, A system, comprising:
Madisetti teaches a processor (¶ 29; Additional embodiments of the inventions may be
directed to a system for exchanging value across a blockchain network comprising a
processor):
Madisetti teaches receive a request to register a client application executed on a peer connected to a blockchain network including a plurality of participants, wherein the client application generates a transaction data (¶ 24; a request for to register a global variable name at a global variable name registrar from a user, ¶ 3; A blockchain network 
Madisetti also teaches register the client application (¶ 24; defining a new global variable, defining an owner for the new global variable at a global variable name registry, defining a resolver for the new global variable at the global variable name registry, and defining a value of the new global variable);
Madisetti teaches a webhook (¶ 132; For Consumers or Subscribers 1708 various actions Rules & Triggers 1710 and Actions 1712 can be defined. Rules & Triggers 1712 specify how to filer and select data and trigger actions. The supported actions 1716 include Smart Contract Transaction 1718, Webhook Trigger 1720, Log to External Data Store 1722, Email Notification 1724, SMS Notification 1726, and Mobile Push Notification 1728. An action is performed when a message 1706 matching a rule is received (for example temperature>60 or ETH price<$500) from the Bulletin Board Server 1700, being related to one of the Topics 1702, 1704 managed by the Bulletin Board Server 1700. The message may be transmitted to the Consumer or Subscriber Client 1708 by any means or method known in the art, including, but not limited to, HTTP/REST applications and WebSocket. and Fig. 17 Webhook Trigger 1720;), but Madisetti doesn't teach derive a webhook URL from a registration data of the client application
However, Cyr, in the same field of endeavor, does teach derive a webhook URL from a registration data of the client application (¶ 72; in the dataflow for managing filters, an application programming interface (API) user (subscriber) is interested in being notified about events that meet specific criteria. The API user
POSTs to an addWebHook( ) RESTful endpoint supplying a JSON (JavaScript Object Notation) document that includes a filter and an URL where matching events should be POSTed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the derivation of client web hook URL registration data to provide a method of efficient event notification in a computer system, the method comprising processing messages as events from a plurality of publishers (Cyr; ¶ 7).
Madisetti does teach receive a notification of a commitment of the transaction data on the blockchain (¶133; A smart contract data source 1800 such as a Solidity smart contract generates notifications or events 1802. A publisher/producer client 1804 watches for the notifications or events generated by the smart contract 1800. When a
notification or event is generated, the messages are published 1806 to the topics 1810,
1812 managed by the Bulletin Board 1808, in the present case the notification of a
commitment); and
Madisetti does teach in response to the receipt of the notification of the commitment of the transaction data, send a decryption key for the transaction data to an authorized subset of participants, of the plurality of participants, based on the webhook URL (¶ 6; 
Re. Claim 8 and 15, these claims are coextensive with Claim 1 other than that they recite a method and an apparatus with a non-transitory readable medium. Madisetti teaches these additional features (see at least ¶ 2). For the reasons in the rejection of Claim 1, above, the combination of Madisetti and Cyr teach the remainder of these claims. Similar dependent claims will be treated together below for the sake of brevity.
Re. Claim 2, 9 and 16, Madisetti and Cyr teach The system of claim 1, 8 and 15 and Madisetti further teaches wherein the processor is further configured to:
register the client application applications based on an application name and an application ID (¶ 24; defining an owner for the new global variable at a global variable name registry, defining a resolver, and defining a value of the new global variable.  
Re. Claim 7 and 14, Madisetti and Cyr teach system and method Claims 1 and 8, and Madisetti further teaches wherein the instructions are further to cause the processor to:
authenticate the request to register the client application based on a crypto material of the blockchain (¶ 6; On each blockchain network, a user can create multiple Externally Owned Accounts (EOAs).  Each Externally Owned Account (EOA) has a public-private keypair associated with it. The account address is derived from the public key. When a new EOA is created, a keyfile is created which has the public and private keys associated with the account. The private key is encrypted with the password which is provided while creating the account. For sending transactions to other accounts, the private key and the account password are required).
Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti (US 2019/0081789, hereafter "Madisetti") and Cyr et al. (US 2019/0108071, hereafter "Cyr") and Aniket Yewale (STUDY OF BLOCKCHAIN-AS-A-SERVICE SYSTEMS WITH A CASE STUDY OF HYPERLEDGER FABRIC IMPLEMENTATION ON KUBERNETES, M.Sc., The Graduate College, University of Nevada, Las Vegas, July 2018, hereinafter "Yewale").
Re. Claim 3, 10 and 17, Madisetti and Cyr teach the system, method and non-transitory computer readable medium Claims 1, 8 and 15
Madisetti and Cyr do not teach wherein the instructions are further to cause the processor is further configured to discover client application associated with another organization.
However, Yewale, in the same field of endeavor, does teach wherein the instructions are further to cause the processor is further configured to discover client application associated with another organization. (¶ 4.2.4 Hyperledger Explorer: Hyperledger Explorer is used to invoke, view, deploy, query blocks, transactions,, chain codes, network information along with other connected information stored in the ledger. It is a web application for viewing operations on the blockchain network. It is the first blockchain explorer for permissioned ledgers, enabling them to discover distributed ledger projects generated by Hyperledger's members internally without bargaining about privacy [14] Ajitesh Kumar, "List of Hyperledger Tools & Frameworks for Blockchain Apps", https://vitalflux.com/list-hyperledger-toolsframeworks-blockchain-apps/).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Madisetti and Cyr’s registration process to enable them to discover distributed ledger projects generated by Hyperledger's members internally without bargaining about privacy (Yewale, ¶ 4.2.4.).
Re: Claims 4, 11 and 18, Madisetti, Cyr and Yewale teach the system, method and non-transitory computer readable medium of Claims 3, 10 and 17, Cyr further teaches wherein, when the processor is configured to discover the client application associated with another organization the processor is further configured to:
discover the client application associated with another organization based on the webhook URL (¶ 72; In the dataflow for managing filters, an application programming .
Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti (US 2019/0081789, hereafter "Madisetti") and Cyr et al. (US 2019/0108071, hereafter "Cyr") and Alwar et al (US 2018/0191503, hereafter Alwar).
Re: Claims 5, 12 and 19, Madisetti and Cyr teach the system, method and non-transitory computer readable medium Claims 1, 8 and 15, but Madisetti and Cyr don't teach wherein the processor is further configured to:
share a plurality of decryption keys with a plurality of subsets of the plurality of participants for specific portions of the transaction data.
However, Alwar, in the same field of endeavor, does teach wherein the instructions are further to cause the processor to share a plurality of decryption keys with a plurality of subsets of the participants for specific portions of the transaction data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Madisetti and Cyr’s reliance on "smart contracts" for creating subsets for specific portions of the transaction data with Alwar's utilization of Datastructures within the SOCOACT system to realize more of the benefits associated with crypto asset transfer may include accelerated settlement of assets, improved customer experience, collateral elimination, reduced system complexity, and reduced number of reject cases (Alwar, ¶ 168).
Re: Claims 6, 13 and 20, Madisetti, Cyr, and Alwar teaches system, method and non-transitory computer readable medium Claims 5, 12 and 20, Alwar further teaches wherein the processor is further configured to:
automatically share, as soon as the transaction is committed on the blockchain, the plurality of decryption keys with the plurality of subsets of the plurality of participants based on corresponding specifications of the plurality of subsets of the plurality of participants (¶256; Otherwise, the user may be presented with multiple options, such as to buy, sell, option, or trade with respect to the selected equity. Based on the user selections, a partial share amount for the transaction fractional ownership purchase (step 1808). For example, the public key may be recorded in the blockchain as, e.g., 3J98tlEZ73CNmQviecrnyiWrnqRhWNLy.  Next, at step 1810, the purchase is recorded in a blockchain maintained by the SOCOACT; and Fig. 18, element 1808; USER PUBLIC KEY EMBEDDED IN PURCHASE).
Response to Remarks
Specification Objection
Applicant’s amendments to the specification have addressed Examiner’s concerns; the objection is withdrawn.
Drawing Objections
Applicant’s amendments to drawings have addressed Examiner’s concerns.  The drawing objections are withdrawn.
Claim Objections
Applicant has corrected the claim dependency issue with Claim 11.  The claim objection is withdrawn.
Rejection under 35 U.S.C. § 103
Claims 1, 2, 7, 8, 9, and 14-16 stand rejected under 35 U.S.C. 103 as allegedly unpatentable over Madisetti and Cyr. Applicants traverse this rejection.
Applicant argues that Madisetti, Cyr nor the combination of Madisetti and Cyr make Claim 1 and its dependent claims obvious based on two limitations: first “in response to the receipt of the notification of the commitment of the transaction data, send a decryption key for the transaction data to an authorized subset of participants, of the plurality of participants” and second, “no disclosure of how the webhook trigger is used”.  
Following the structure of the applicant’s first argument for Claim 1, the clear articulation of reason for obviousness is found in Madisetti’s teachings in ¶ 6.  As described in the Examiner’s comments in the rejection above, Madisetti is using a combination public-private keypair. Madisetti sends a private key associated 
The second argument is addressed by a deeper understanding of the original citation on Webhook Trigger included in the non-final rejection mailed 7 October 2020.  As noted in the rejection above, Madisetti teaches in ¶ 132: For Consumers or Subscribers 1708 various actions Rules & Triggers 1710 and Actions 1712 can be defined. Rules & Triggers 1712 specify how to filer and select data and trigger actions. The supported actions 1716 include Smart Contract Transaction 1718, Webhook Trigger 1720, (note many other actions are listed in ¶ 132).  The Examiner points out that Fig. 32 also shows these same teachings.  The discussion in the second half of ¶ 132; An action is performed when a message 1706 matching a rule is received (for example temperature>60 or ETH price<$500) from the Bulletin Board Server 1700, being related to one of the Topics 1702, 1704 managed by the Bulletin Board Server 1700. The message may be transmitted to the Consumer or Subscriber Client 1708 by any means or method known in the art, including, but not limited to, HTTP/REST applications and WebSocket. The smart contract transaction action is particularly useful for the P2P2P lending system described above where a large number oflinked smart contracts (such as smart contracts in a lending pool) can be executed when a message notifying a change in the lending conditions is received.  This example 
Read altogether Madisetti and Cyr do make the Claim 1 obvious.  The applicants arguments are not persuasive, the rejection of Claim 1 and independent Claims 8 and 15, which both recite similar features, is maintained.  Because Claims 2 and 7 depend from claim 1, claims 9 and 14 depend from claim 8, and claim 16 depends from claim 15 the rejections of these Claims are also maintained.
Claims 3, 4, 10, 11, 17, and 18 stand rejected under 35 U.S.C. 103 as allegedly unpatentable over Madisetti, Cyr, and Yewale. Applicants traverse this rejection.
The alleged deficiencies in Madisetti and Cyr do not exist.  The rejections of independent Claims 1, 8 and 15 are maintained; the rejection of Claims 3, 4, 10, 11, 17, and 18 are also maintained.
Claims 5, 6, 12, 13, 19, and 20 stand rejected under 35 U.S.C. 103 as allegedly unpatentable over Madisetti, Cyr, and Alwar. Applicants traverse this rejection.
The alleged deficiencies in Madisetti and Cyr do not exist.  The rejections of independent Claims 1, 8 and 15 are maintained; the rejection of Claims 5, 6, 12, 13, 19, and 20 are also maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281.  The examiner can normally be reached on 7:30 - 4:30 CST Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/G.E.D./Examiner, Art Unit 3627                                                                                                                                                                                                        
/JAN P MINCARELLI/Primary Examiner, Art Unit 3627